      Case 2:20-bk-21022-BR                    Doc 469 Filed 07/05/21 Entered 07/05/21 17:48:39                                           Desc
                                                Main Document     Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX                        FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

     Evan C. Borges (Bar No. 128706)
     GREENBERG GROSS LLP
     650 Town Center Drive, Suite 1700
     Costa Mesa, CA 92626
     Telephone: (949) 383-2800
     Facsimile: (949) 383-2801
     Email: EBorges@GGTrialLaw.com




    Attorney for: Party-in-Interest Erika Girardi

                                         UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

    In re:
      GIRARDI KEESE                                                          CASE NO.: 2:20-bk-21022-BR
                                                                             ADVERSARY NO.:
                                                                             (if applicable)
                                                                             CHAPTER: 7
                                                             Debtor(s).




                                                            Plaintiff(s),
                                                                                         SUBSTITUTION OF ATTORNEY
                                   vs.
                                                                                                      [LBR 2091-1(b)]



                                                        Defendant(s).

1. The name(s) of the party(ies) making this Substitution of Attorney (specify):
    Erika Girardi


2     The name, address, telephone number, and email address of the new attorney are (specify):
      Evan C. Borges (Bar No. 128706)
      GREENBERG GROSS LLP
      650 Town Center Drive, Suite 1700
      Costa Mesa, CA 92626              Telephone: (949) 383-2800 Email: EBorges@GGTrialLaw.com

      New attorney hereby appears in the following matters:                  ['the bankruptcy case [1 the adversary proceeding


             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California

December 2014                                                            Page 1                                   F 2091-1.SUBSTITUTION.ATTY
    Case 2:20-bk-21022-BR                    Doc 469 Filed 07/05/21 Entered 07/05/21 17:48:39                                           Desc
                                              Main Document     Page 2 of 6


                                                                                                   (Specify name of
4. The new attorney is substituted as attorney of record in place instead of the present attorney. (Specify
           attorney):
   present attorney):
            Mastan, Ashleigh A.
   Peter J. Mastan,             Danker, and Matthew C.
                             A. Danker,                C. Wasserman
   DINSMORE & SHOHL LLP


Date.
Date:   7/5/21



Signature of party                                                         Signature of second party (if applicable)
                                                                                                         applicable)

Erika Girardi
Printed name of party                                                      Printed name of second party (if applicable)
                                                                                                            applicable)


Signature of third party (if applicable)
                             applicable)                                   Signature of fourth party (if applicable)
                                                                                                         applicable)


Printed name of third party (if applicable)
                                applicable)                                Printed name of fourth party (if applicable)
                                                                                                            applicable)



                       substitution.
I consent to the above substitution.

      7 l
Date: 7
Date:   /        / 2(
                 /




Signature of present attorney
Signature

  Peter J. Mastan for Dinsmore & Shohl LLP eter J. Mastan for Dinsmore &
Printed name of present attorney
Schohl \\\\\
I am duly admitted to practice in this district. The above substitution is accepted,
Printed name of present attorney
Date: 7/2/2021
I am duly admitted to practice in this district. The above substitution is accepted.
                                                                           accepted,

Date: 7/2/2021
Date:

Signature of new attorney
                 att .'ney

Evan C.
      C. Borges
Printed name of new attorney




                                                             IMPORTANT NOTICE

Filing of this Substitution of Attorney form does not replace the need to be employed pursuant to the Bankruptcy Code.
                                                                                                                 Code.
           2014-1 regarding the requirements and procedures for making an application to employ an attorney.
See LBR 2014-1




           This form is optional. It has been approved for use In the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 2
                                                                            2                                   F 2091-1.SUBSTITUTION.ATTY
Case 2:20-bk-21022-BR           Doc 469 Filed 07/05/21 Entered 07/05/21 17:48:39                      Desc
                                 Main Document     Page 3 of 6



  1                             PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is:
  3
                                           650 Town Center Drive, Suite 1700
  4                                             Costa Mesa, CA 92626

  5   A true and correct copy of the foregoing document entitled (specify): SUBSTITUTION OF ATTORNEY
      [LBR 2091-1(b)] will be served or was served (a) on the judge in chambers in the form and manner
  6   required by LBR 5005-2(d); and (b) in the manner stated below:

  7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  8   hyperlink to the document. On July 5, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  9   receive NEF transmission at the email addresses stated below:

 10
                                                                 Service information continued on attached page
 11
      2. SERVED BY UNITED STATES MAIL:
 12   On July 5, 2021 I served the following persons and/or entities at the last known addresses in this
      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
 13   in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
      constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 14   document is filed.

 15
                                                                 Service information continued on attached page
 16
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 17   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
      July 5, 2021, I served the following persons and/or entities by personal delivery, overnight mail service, or
 18   (for those who consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
 19   judge will be completed no later than 24 hours after the document is filed.

 20
                                                                 Service information continued on attached page
 21
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 22
        July 5, 2021           Cheryl Winsten
 23     Date                      Printed Name                   Signature

 24
 25
 26
 27
 28

                                                           -3-
                                    SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
Case 2:20-bk-21022-BR        Doc 469 Filed 07/05/21 Entered 07/05/21 17:48:39                 Desc
                              Main Document     Page 4 of 6



  1                                    In re GIRARDI KEESE
                                      Case No. 2:20-bk-21022-BR
  2                               U.S.B.C. Central District of California
                                         Los Angeles Division
  3
  4 1.       SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):
  5 The following is the list of parties who are currently on the list to receive email notice/service for
  6 this case.
            Kyra E Andrassy kandrassy@swelawfirm.com,
  7
             lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
  8
            Rafey Balabanian       rbalabanian@edelson.com, docket@edelson.com
  9
            Michelle Balady      mb@bedfordlg.com, leo@bedfordlg.com
 10
            Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
 11          Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
             hLaw.com
 12
            Evan C Borges      eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
 13
            Richard D Buckley       richard.buckley@arentfox.com
 14
            Marie E Christiansen mchristiansen@vedderprice.com,
 15          ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com

 16         Jennifer Witherell Crastz      jcrastz@hrhlaw.com

 17         Ashleigh A Danker Ashleigh.danker@dinsmore.com,
             SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
 18
            Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
 19          7586@ecf.pacerpro.com
 20         Lei Lei Wang Ekvall lekvall@swelawfirm.com,
             lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 21
            Richard W Esterkin       richard.esterkin@morganlewis.com
 22
            Timothy W Evanston tevanston@swelawfirm.com,
 23          gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 24         Jeremy Faith Jeremy@MarguliesFaithlaw.com,
 25          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithl
             aw.com
 26
            James J Finsten      , jimfinsten@hotmail.com
 27
            Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
 28          lawyers.net,addy.flores@flpllp.com

                                                      -4-
                                 SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
Case 2:20-bk-21022-BR     Doc 469 Filed 07/05/21 Entered 07/05/21 17:48:39           Desc
                           Main Document     Page 5 of 6



  1       Eric D Goldberg      eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

  2       Andrew Goodman agoodman@andyglaw.com,
           Goodman.AndrewR102467@notify.bestcase.com
  3
          Suzanne C Grandt       suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
  4
          Steven T Gubner      sgubner@bg.law, ecf@bg.law
  5
          Marshall J Hogan      mhogan@swlaw.com, knestuk@swlaw.com
  6
          Sheryl K Ith     sith@cookseylaw.com, sith@ecf.courtdrive.com
  7
          Razmig Izakelian     razmigizakelian@quinnemanuel.com
  8
          Lillian Jordan ENOTICES@DONLINRECANO.COM,
  9        RMAPA@DONLINRECANO.COM
 10       Lewis R Landau      Lew@Landaunet.com
 11       Daniel A Lev dlev@sulmeyerlaw.com,
           ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 12
          Elizabeth A Lombard       elombard@zwickerpc.com, bknotices@zwickerpc.com
 13
          Craig G Margulies Craig@MarguliesFaithlaw.com,
 14        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
           aw.com
 15
          Peter J Mastan peter.mastan@dinsmore.com,
 16
           SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
 17
          Edith R. Matthai     ematthai@romalaw.com, lrobie@romalaw.com
 18
          Kenneth Miller     kmiller@pmcos.com, efilings@pmcos.com
 19
          Elissa Miller (TR) CA71@ecfcbis.com,
 20        MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

 21       Eric A Mitnick     MitnickLaw@aol.com, mitnicklaw@gmail.com

 22       Scott H Olson solson@vedderprice.com, scott-olson-
           2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
 23
          Carmela Pagay      ctp@lnbyb.com
 24
          Leonard Pena lpena@penalaw.com,
 25        penasomaecf@gmail.com;penalr72746@notify.bestcase.com

 26       Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-
           quinn-2870@ecf.pacerpro.com
 27
          David M Reeder      david@reederlaw.com, secretary@reederlaw.com
 28

                                                  -5-
                              SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
Case 2:20-bk-21022-BR        Doc 469 Filed 07/05/21 Entered 07/05/21 17:48:39           Desc
                              Main Document     Page 6 of 6



  1         Ronald N Richards      ron@ronaldrichards.com, morani@ronaldrichards.com

  2         Kevin C Ronk      Kevin@portilloronk.com, Attorneys@portilloronk.com

  3         William F Savino     wsavino@woodsoviatt.com, lherald@woodsoviatt.com

  4         Kenneth John Shaffer      johnshaffer@quinnemanuel.com

  5         Richard M Steingard       , awong@steingardlaw.com

  6         Philip E Strok pstrok@swelawfirm.com,
             gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
  7
            Boris Treyzon     jfinnerty@actslaw.com, sgonzales@actslaw.com
  8
            United States Trustee (LA)     ustpregion16.la.ecf@usdoj.gov
  9
            Eric D Winston     ericwinston@quinnemanuel.com
 10
            Christopher K.S. Wong       christopher.wong@arentfox.com, yvonne.li@arentfox.com
 11
            Timothy J Yoo      tjy@lnbyb.com
 12
 13 2.     SERVED BY UNITED STATES MAIL:

 14 Debtor:
    Girardi Keese
 15 1126 Wilshire Blvd
    Los Angeles, CA 90017
 16
 17 3.       SERVED BY PERSONAL DELIVERY:
      U.S. Bankruptcy Court:
 18 U.S. Bankruptcy Court
    Hon. Barry Russell
 19 255 E. Temple Street, Suite 1660
 20 Los Angeles, CA 90012
 21
 22
 23
 24
 25
 26
 27
 28

                                                   -6-
                                SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
